Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 1 of 25 PageID 490




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                             CASE NO. 3:19-CV-00640-TJC-JRK

   NANCY HARVEY, on behalf of herself
   and all others similarly situated,

          Plaintiff,

   v.

   THE HAMMEL & KAPLAN COMPANY
   LLC d/b/a HOSPITAL LIEN STRATEGIES,

          Defendant.
                                         /

             PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
          PLAINTIFF’S UNOPPOSED MOTION FOR FINAL APPROVAL OF
                        CLASS ACTION SETTLEMENT

          Plaintiff and proposed Class Representative, Nancy Harvey (“Plaintiff”), by and

   through undersigned counsel, respectfully submits this memorandum of law in support of

   her Unopposed Motion for Final Approval of Class Action Settlement. 1

   I.     SETTLEMENT OVERVIEW

          Plaintiff’s lawsuit alleges that Defendant The Hammel & Kaplan Company, LLC

   d/b/a Hospital Lien Strategies’ (“Defendant” or “HLS”) filed hospital liens against Florida

   residents that were: (1) beyond the applicable time period for the perfection of liens in the



   1
     Defendant does not oppose this Motion for settlement purposes only under the precise
   terms stated herein and as further set forth in the parties’ Class Action Settlement and
   Release. Defendant expressly denies any alleged violation of any state or federal statutory
   or common laws, wrongdoing, liability or damages whatsoever with respect to the
   allegations and claims in this case. Defendant further expressly denies that a class can be
   certified outside of this Settlement and the precise terms stated herein.
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 2 of 25 PageID 491




   municipality in which the medical care was provided; and (2) for an amount more than the

   amount of the hospital bill (including applicable discounts). Plaintiff claims that this

   conduct gives rise to liability under the Fair Debt Collection Practices Act (“FDCPA”),

   Florida Consumer Collection Practices Act (“FCCPA”), Florida Deceptive and Unfair

   Trade Practices Act (“FDUTPA”), and the Florida common law of unjust enrichment and

   promissory estoppel.

           As discussed below, the proposed class action Settlement 2 provides for a Settlement

   Payment to a Settlement Class defined as: all persons in the State of Florida who, within

   four years prior to the filing of Plaintiff’s initial Complaint: (1) received medical care from

   a Florida hospital and subsequently had a hospital lien filed by Defendant beyond the

   applicable time period for perfection of liens in the municipality in which the care was

   provided; (2) the amount of Defendant’s hospital lien was more than the amount of the

   hospital bill provided to that person (including applicable discounts); and (3) paid

   Defendant an amount more than the amount of the hospital bill provided to that person

   (including applicable discounts). See D.E. 40-1.

           The Settlement further provides for injunctive relief, in that Defendant agrees that

   it will not file any future Florida hospital liens in which the hospital lien amount exceeds

   the amount of the patient’s last hospital bill (including any applicable discounts) as of the

   date of the lien filing.




   2
     Capitalized terms herein have the same meanings as those defined in the Class Action
   Settlement Agreement and Release (“Settlement Agreement”), a copy of which was
   previously filed as D.E. 40-1.



                                                 2
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 3 of 25 PageID 492




   II.     BACKGROUND

           On May 31, 2015, Plaintiff was injured in a car accident and received medical

   treatment for her injuries at St. Vincent’s Medical Center Riverside in Jacksonville, Florida

   (the “Hospital”). Plaintiff was unable to pay for her medical treatment at discharge and

   received a bill from the Hospital in July 2015 (the “Hospital Bill”), which reflected a total

   amount due of $2,751.00. Although not clearly explained, the Hospital’s total charges for

   her medical treatment were $4,585.00, but the Hospital included a “self-pay” discount

   adjustment from $4,585.00 to $2,751.00.           The reason for the discount and the

   circumstances for when or how the discount could be revoked were not disclosed by the

   Hospital or set forth in the Hospital Bill.

           In 2016, Plaintiff filed a personal injury lawsuit against the other person involved

   in her car accident and his insurer, State Farm. Discovery progressed and the Hospital

   provided copies of Plaintiff’s Hospital Bill in response to documents requested by the

   parties. At no time did the Hospital disclose the basis for the discount or that the discount

   could be revoked.

           In May 2018, in reliance on the Hospital Bill produced in discovery, Plaintiff settled

   her personal injury lawsuit with State Farm and received a settlement payment from State

   Farm which included a payment for medical expenses based on the $2,751.00 Hospital

   Bill.

           In June 2018, three years after medical services were rendered and after a settlement

   was reached in her personal injury suit, HLS filed a hospital lien on the Hospital’s behalf




                                                 3
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 4 of 25 PageID 493




   in the Duval County public records for the $4,585.00 total charges for Plaintiff’s medical

   treatment (the “Hospital Lien”).

           On May 30, 2019, Plaintiff paid the full Hospital Lien amount to Defendant, under

   protest and with reservation of rights, in order to satisfy the Hospital Lien.

           On May 31, 2019, Plaintiff filed a putative Class Action Complaint (“Complaint”)

   asserting claims against HLS based on its filing of the Hospital Lien [D.E. 1]. On August

   5, 2019, Defendant filed a Motion to Dismiss Plaintiff’s Complaint, seeking dismissal of

   the Complaint in its entirety for failure to state any claim against Defendant, and to dismiss

   or strike Plaintiff’s class allegations [D.E. 9]. On August 19, 2019, Plaintiff filed a First

   Amended Class Action Complaint in response to Defendant’s Motion to Dismiss, asserting

   substantially identical allegations and claims against Defendant (“Amended Complaint”)

   [D.E. 11]. On September 10, 2019, Defendant filed a Motion to Dismiss the Amended

   Complaint, similarly seeking dismissal of the Amended Complaint in its entirety for failure

   to state any claim, and to dismiss or strike Plaintiff’s class allegations, which has been fully

   briefed and remains pending before the Court [D.E. 16, 19, 22].

           In January 2020, the parties filed a Joint Agreed Motion to Stay the Litigation, to

   afford the parties the opportunity to address potential class-wide resolution of this case

   prior to expending significant time and resources on discovery and other litigation matters.

   [D.E. 25]. Thereafter, the parties have conducted discovery to determine Settlement Class

   membership and alleged damages, and have engaged in extensive settlement negotiations

   over multiple months in a good faith effort to resolve this case. This included a full-day

   mediation with mediator Kelly Overstreet Johnson, an experienced independent mediator,




                                                  4
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 5 of 25 PageID 494




   on April 9, 2020, and numerous settlement discussions between the parties and their

   counsel. On June 30, 2020, the parties agreed to material settlement terms and have since

   negotiated the terms of the formal Settlement Agreement that is now being presented to the

   Court for final approval.

   III.   THE PRIMARY TERMS OF THE SETTLEMENT

          Subject to Court approval and the individual right to opt out, the proposed

   Settlement provides the following relief.

          A.      The Proposed Settlement Class

          The proposed Settlement Class is defined as:

          All persons in the State of Florida who, within four years prior to the filing of the
          initial Complaint in this Lawsuit: (1) received medical care from a Florida hospital
          and subsequently had a hospital lien filed by Defendant beyond the applicable time
          period for perfection of liens in the municipality in which the care was provided;
          (2) the amount of Defendant’s hospital lien was more than the amount of the
          hospital bill provided to that person (including applicable discounts); and (3) paid
          Defendant an amount more than the amount of the hospital bill provided to that
          person (including applicable discounts).

          Discovery indicated that there are 43 persons in the Settlement Class.

          B.      Relief Provision/Settlement Consideration

          Settlement Payment: During the class period, the 43 putative class members paid

   a total of $27,740.35 above the amount set forth on their discounted Hospital Bill in order

   to satisfy a Hospital Lien filed beyond the applicable time period for perfection of liens.

   The average amount of such payments is approximately $645.00 per class member. Under

   this Settlement, each Class Member shall receive a refund equal to 55% of the amount paid

   over their discounted Hospital Bill amount, which equates to an average Settlement

   Payment of $355.00. In total, the combined Settlement Payments for all class members




                                                5
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 6 of 25 PageID 495




   equates to $15,257.19 (the “Settlement Payment”). The Settlement Payment shall be

   inclusive of all claims for alleged damages (including any actual, statutory or other

   damages), interest and other relief with respect to the claims asserted or which could have

   been asserted against Defendant and arising from or relating to the filing of the Hospital

   Liens and any alleged efforts to collect a debt via such liens. Each Settlement Class

   Member who does not seek to exclude himself or herself from the Settlement will

   automatically receive their pro rata share of the Settlement Payment, based upon the

   amount each Settlement Class Member paid to Defendant in excess of their discounted

   Hospital Bill.

           Injunctive Relief: In addition to the Settlement Payment, Defendant also agrees

   that it will not file any future Florida hospital liens in which the hospital lien amount

   exceeds the amount of the patient’s last hospital bill (including any applicable discounts)

   as of the date of the lien filing.

           C.       Opt-Out Provisions

           The Settlement allows for any Settlement Class Member to opt-out of the

   Settlement. (Ex. 1, Settlement Agr. at §§ XI-XII). Any Settlement Class Member who

   wishes to be excluded from the Settlement Class was advised of his or her right to be

   excluded, and of the deadline and procedures for exercising that right. As noted above, the

   timetable proposed by the Settlement will afford members of the Settlement Class 45 days

   within which to decide whether to remain in the Settlement Class, or to seek exclusion

   from it. Those who wish to pursue individual claims can do so by opting out.




                                               6
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 7 of 25 PageID 496




           D.        Release

           In exchange for the relief described above, and upon entry by the Court of a Final

   Order and Judgment approving the Settlement, Plaintiff and the Settlement Class will

   release Defendant and its affiliated persons/entities (the “Released Parties” as defined in

   the Settlement) from all claims asserted or which could have been asserted against the

   Released Parties in this case arising out of or relating to any hospital liens filed by

   Defendant and any alleged efforts by HLS to collect a debt via such liens (the “Released

   Claims” as defined in the Settlement Agreement). The Settlement thus contemplates a

   release tailored to the subject matter addressed in this lawsuit, Defendant’s filing of

   hospital liens.

           E.        Class Representative Service Award

           Under the Settlement, Class Counsel have reserved the right to seek a reasonable

   Service Award to Plaintiff, not to exceed $1,500.00, for her service as the named class

   representative of the Settlement Class. Any Service Award approved by the Court up to

   that amount will be paid separately by Defendant from the Settlement Payment being

   offered to the members of the Settlement Class, and would be in addition to any relief

   Plaintiff would receive as a member of the Settlement Class. The Service Award is

   intended to recognize the time and effort expended by Plaintiff on behalf of the Settlement

   Class in assisting Class Counsel with the prosecution of this case and negotiating the relief

   the Settlement proposes to confer to the Settlement Class Members, as well as the exposure

   and risk Plaintiff incurred by participating in and taking a leadership role in this lawsuit.




                                                7
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 8 of 25 PageID 497




   The Settlement is not conditioned upon the Court approving any Service Award to the

   named Plaintiff.

          F.      Attorneys’ Fees and Costs

          Under the Settlement, Defendant has agreed to pay reasonable attorneys’ fees and

   litigation costs in an amount not to exceed $35,741.81. The Attorneys’ Fees and Costs

   provision was separately and independently negotiated by the parties during mediation and

   subsequent settlement discussions, separate and apart from the class settlement provisions.

   All Attorneys’ Fees and Costs will be paid separately from the relief being offered to the

   Settlement Class Members. The Settlement is not conditioned upon any specific amount

   of Attorneys’ Fees and Costs being approved by the Court.

   IV.    FINAL APPROVAL OF THE SETTLEMENT IS WARRANTED

          Rule 23 was recently amended with regard to settlement.

          (e) Settlement, Voluntary Dismissal, or Compromise. The claims, issues, or
          defenses of a certified class--or a class proposed to be certified for purposes of
          settlement--may be settled, voluntarily dismissed, or compromised only with the
          court's approval. The following procedures apply to a proposed settlement,
          voluntary dismissal, or compromise:

                  (1) Notice to the Class.

                         (A) Information That Parties Must Provide to the Court. The parties
                             must provide the court with information sufficient to enable it
                             to determine whether to give notice of the proposal to the class.

                         (B) Grounds for a Decision to Give Notice. The court must direct
                             notice in a reasonable manner to all class members who would
                             be bound by the proposal if giving notice is justified by the
                             parties' showing that the court will likely be able to:

                                 (i) approve the proposal under Rule 23(e)(2); and




                                               8
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 9 of 25 PageID 498




                                  (ii) certify the class for purposes of judgment on the
                           proposal.

                  (2) Approval of the Proposal. If the proposal would bind class members,
                      the court may approve it only after a hearing and only on finding that it
                      is fair, reasonable, and adequate after considering whether:

                           (A) the class representatives and class counsel have adequately
                              represented the class;

                           (B) the proposal was negotiated at arm's length;

                           (C) the relief provided for the class is adequate, taking into account:
                                   (i) the costs, risks, and delay of trial and appeal;
                                   (ii) the effectiveness of any proposed method of distributing
                                   relief to the class, including the method of processing class-
                                   member claims;
                                   (iii) the terms of any proposed award of attorney's fees,
                                   including timing of payment; and
                                   (iv) any agreement required to be identified under Rule
                           23(e)(3); and

                           (D) the proposal treats class members equitably relative to each
                  other.

          The Advisory Committee Notes that accompany the recent modifications explain

   that the amendments to Rule 23 were intended to focus the Court on the fairness of the

   settlement and class certification before notice is issued to the class. The concern was that

   notice should not be issued and those resources spent if the Court is not “likely” to find the

   settlement to be fair and that the case can be certified. The new process is explained by

   the Advisory Committee as follows:

                  Subdivision (e)(1). The decision to give notice of a proposed
                  settlement to the class is an important event. It should be
                  based on a solid record supporting the conclusion that the
                  proposed settlement will likely earn final approval after
                  notice and an opportunity to object. The parties must provide
                  the court with information sufficient to determine whether



                                                  9
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 10 of 25 PageID 499




                  notice should be sent. At the time they seek notice to the
                  class, the proponents of the settlement should ordinarily
                  provide the court with all available materials they intend to
                  submit to support approval under Rule 23(e)(2) and that they
                  intend to make available to class members. The amended
                  rule also specifies the standard the court should use in
                  deciding whether to send notice--that it likely will be able
                  both to approve the settlement proposal under Rule 23(e)(2)
                  and, if it has not previously certified a class, to certify the
                  class for purposes of judgment on the proposal.
                  The subjects to be addressed depend on the specifics of the
                  particular class action and proposed settlement. But some
                  general observations can be made.
                  One key element is class certification. If the court has
                  already certified a class, the only information ordinarily
                  necessary is whether the proposed settlement calls for any
                  change in the class certified, or of the claims, defenses, or
                  issues regarding which certification was granted. But if a
                  class has not been certified, the parties must ensure that the
                  court has a basis for concluding that it likely will be able,
                  after the final hearing, to certify the class. Although the
                  standards for certification differ for settlement and litigation
                  purposes, the court cannot make the decision regarding the
                  prospects for certification without a suitable basis in the
                  record. The ultimate decision to certify the class for
                  purposes of settlement cannot be made until the hearing on
                  final approval of the proposed settlement. If the settlement
                  is not approved, the parties’ positions regarding certification
                  for settlement should not be considered if certification is
                  later sought for purposes of litigation.
   Rule 23. Class Actions, FRCP Rule 23 (Advisory Committee Notes to 2018

   Amendments).

          Under the revised Rule 23(e), the final approval stage is where the Court must

   determine whether to actually certify the class and approve the settlement, as opposed to

   merely finding that it is “likely” to make such findings. That being said, shifting of the

   certification analysis to the preliminary stage and the “likely to certify” standard should




                                                10
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 11 of 25 PageID 500




   make the decision whether to grant final approval rather easy. Absent a change in

   circumstances, evidence, or objections from class members, a Court’s initial determination

   that it is “likely” to certify the class and approve the settlement should normally be

   followed by the actual certification of the Class at the final approval stage. Indeed, this

   was the goal of the revised rule.

          A.      Class Certification Requirements Have Been Satisfied

          In order to meet her burden at the preliminary approval stage, Plaintiff submitted

   “all available materials” and arguments for why the proposed Settlement Class meets the

   certification requirements of Rule 23 and why the Settlement is fair, adequate and

   reasonable. See Rule 23. Class Actions, FRCP Rule 23 (Advisory Committee Notes to 2018

   Amendments). Because all evidence and arguments have previously been submitted to this

   Court and the issue fully briefed, such arguments need not be repeated again here. The

   Court’s Preliminary Approval Order finds that the requirements for certification pursuant

   to Rule 23(a) and (b) appear to be satisfied. [D.E. 41, Preliminary Approval Order, pp. 1-

   3].

          Suffice it to say, none of the arguments made by Plaintiff or the legal determinations

   made by this Court have changed since the Preliminary Approval Order was entered.

   Furthermore, there have been no objections to certification of the Settlement Class. See

   Exhibit 2, Docket.3 Thus, for the same reasons that this Court previously determined that




   3
    Pursuant to paragraph 4 of the Preliminary Approval Order, objections were to be filed
   with the Court no later than October 30, 2020.



                                               11
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 12 of 25 PageID 501




   it was “likely” to certify the class, Plaintiff now asks this Court to fully and finally certify

   the following Settlement Class pursuant to Rule 23(a) and (b)(3) for settlement purposes:

           All persons in the State of Florida who, within four years prior to the filing
           of the initial Complaint in this Lawsuit: (1) received medical care from a
           Florida hospital and subsequently had a hospital lien filed by Defendant
           beyond the applicable time period for perfection of liens in the municipality
           in which the care was provided; (2) the amount of Defendant’s hospital lien
           was more than the amount of the hospital bill provided to that person
           (including applicable discounts); and (3) paid Defendant an amount more
           than the amount of the hospital bill provided to that person (including
           applicable discounts)..

   D.E. 41, Preliminary Approval Order, p. 3.

           B.      The Proposed Settlement Is Fair, Adequate and Reasonable

           As discussed above, the second issue for the Court to determine under amended

   Rule 23(e) is whether to finally approve the settlement as fair, adequate and reasonable.

   This analysis can be broken down into two parts. First, the Court should consider the

   fairness factors listed in Rule 23(e)(3). Second, the Court should consider the reaction of

   the Settlement Class Members to the Settlement. Because the Court did not make specific

   fairness findings in its Preliminary Approval Order, Plaintiff will address these factors

   again here.

                   1.      RULE 23(e)(2) FAIRNESS FACTORS

           There are four factors listed under Rule 23(e)(2) which are to be considered when

   examining the fairness of a proposed settlement: (A) the class representatives and class

   counsel have adequately represented the class; (B) the proposal was negotiated at arm's

   length; (C) the relief provided for the class is adequate; and (D) the proposal treats class




                                                 12
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 13 of 25 PageID 502




   members equitably relative to each other.          The proposed Settlement satisfies each

   component easily.

                          a.      The Class Representatives and Class Counsel Have
                                  Adequately Represented the Class

          Plaintiff has also been actively engaged in this lawsuit to date, assisting counsel by

   gathering facts and documents necessary to investigate the claims and draft the Complaint,

   communicating regularly with counsel, participating in the parties’ mediation in April 2020

   and subsequent settlement efforts. There is absolutely no evidence that the named Plaintiff

   has not adequately represented the class in this class action.

          Likewise, Class Counsel has litigated this matter vigorously from the outset. This

   included responding to Defendant’s comprehensive Motions to Dismiss Plaintiff’s

   Complaint and Amended Complaint which raised numerous legal challenges to the

   viability of Plaintiff’s claims and putative class allegation. In settlement discussions, Class

   Counsel also fought hard on behalf of the Settlement Class and this was not an easy process.

   Over the course of many months, the parties engaged in extensive settlement negotiations.

   Indeed, it was not until after the parties conducted informal discovery, attended a full-day

   mediation and engaged in substantial, continuing settlement negotiations that a settlement

   was finally reached.

          This certainly was not a class action that was settled prematurely and without

   discovery of the true facts. As a result, Plaintiff and Class Counsel have adequately

   represented the Class in this matter.




                                                 13
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 14 of 25 PageID 503




                           b.       The Proposed Settlement Was Negotiated at Arm’s
                                    Length

           The terms of a class action settlement should reveal that it is “the product of serious,

   informed, non-collusive negotiations.” In re NASDAQ Market-Makers Antitrust Litig., 176

   F.R.D. 99, 102 (S.D. NY 1997). In making this determination, courts begin with a

   presumption of good faith in the negotiating process. See Lee v. Ocwen Loan Serv., LLC,

   No. 14-cv-60649, 2015 WL 5449813, at*11 (S.D. Fla. Sept. 14, 2015) (“Where the parties

   have negotiated at arm’s length, the Court should find that the settlement is not the product

   of collusion.”); Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 692 (S.D. Fla.

   2014) (“There is a presumption of good faith in the negotiation process.”). 4

           The Parties here were separately represented by able and experienced counsel in

   complex actions and consumer litigation, and therefore, “a presumption of fairness,

   adequacy and reasonableness may attach to a class settlement reached in arms-length

   negotiations between experienced, capable counsel.” M ANUAL FOR COMPLEX LITIGATION

   (THIRD) § 30.42. The parties’ settlement negotiations were extensive and continued for

   multiple months, requiring numerous informal discussions after the April 2020 formal

   mediation was unsuccessful.

           Thus, the Parties were not “groping in the darkness” during their negotiations,

   Cotton v. Hinton, 559 F.2d 1326, 1332 (5th Cir. 1977), and the Settlement was certainly


   4
     Accord Mees v. Skreened, Ltd., No. 14-cv-142, 2016 WL 67521, at *2 (S.D. Ohio Jan. 6, 2016)
   (“Absent evidence to the contrary, courts presume that a class settlement is the result of arm’s
   length negotiations and is not the product of fraud or collusion.”); Archbold v. Wells Fargo Bank,
   N.A., No. 13-cv-24599, 2015 WL 4276295, at *2 (S.D. W. Va. July 14, 2015) (same); Hemphill v.
   San Diego Ass’n of Realtors, Inc., 225 F.R.D. 616, 621 (S.D. Cal. 2004) (“[T]he courts respect the
   integrity of counsel and presume the absence of fraud or collusion in negotiating the settlement:”).




                                                   14
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 15 of 25 PageID 504




   not “the product of uneducated guesswork.” In re Corrugated Container Antitrust Litig.,

   643 F.2d 195, 211 (5th Cir. 1981); accord Rodriguez v. West Publ’g Corp., 563 F.3d 948,

   965 (9th Cir. 2009) (“We put a good deal of stock in the product of an arms-length, non-

   collusive, negotiated resolution”). On top of that, the Parties’ initial negotiations occurred

   within the context of formal mediation conducted by an experienced mediator, Kelly

   Overstreet Johnson. While the case was not settled at this mediation, it did set the

   groundwork for the Settlement Agreement upon which the Parties ultimately agreed. The

   participation of such a respected neutral in the settlement negotiation process should give

   the Court “confidence that [the negotiations] were conducted in an arm’s-length, non-

   collusive manner.” In re AMF Bowling, 334 F. Supp. 2d 462, 465 (S.D.N.Y. 2004). 5

          As a result, this second factor also weighs in favor of granting preliminary approval

   to the proposed settlement.

                          c.      The Relief Provided to the Class is Adequate

          To grant final approval, this Court should determine whether the proposed

   Settlement appears to fall within the range of reasonableness given the circumstances.

   MANUAL FOR COMPLEX LITIGATION (FOURTH) 21.632 at 320-21; accord Lazy Oil Co. v.

   Wotoco Corp., 95 F. Supp. 2d 290, 338 (W.D. Pa. 1997), aff’d., 166 F.3d 581 (3d Cir.

   1999) (in considering a class settlement, the proper inquiry is “whether the recovery falls

   within th[e] range of reasonableness, not whether it is the most favorable possible result of



   5
    See also Faught v. Am. Home Shield Corp., No. 07-cv-1928, 2010 WL 10959223, at *21
   (N.D. Ala. Apr. 27, 2010) (fact that “negotiations were supervised by a highly experienced
   mediator” evidenced arms-length nature of class settlement), aff’d., 688 F.3d 1233 (11th
   Cir. 2011).




                                                15
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 16 of 25 PageID 505




   litigation”) (citation omitted). The range of approval “recognizes the uncertainties of law

   and fact in any particular case and the concomitant risks and costs necessarily inherent in

   taking any litigation to completion.” Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972);

   see also In re Corrugated Container Antitrust Litig., 659 F.2d 1322, 1325 (5th Cir. 1981)

   (“[T]he essence of a settlement is compromise. A just result is often no more than an

   arbitrary point between competing notions of reasonableness.”).

             Thus, “[i]t is neither required, nor is it possible for a court to determine that the

   settlement is the fairest possible resolution of the claims of every individual class member;

   rather, the settlement, taken as a whole, must be fair, adequate and reasonable.” Shy v.

   Navistar Int’l Corp., No. 92-cv-333, 1993 WL 1318607, at *2 (S.D. Ohio May 27, 1993)

   (citation omitted). The Court need simply “consider the vagaries of litigation and compare

   the significance of immediate recovery by way of the compromise to the mere possibility

   of relief in the future, after protracted and expensive litigation,” because it is “proper to

   take the bird in hand instead of a prospective flock in the bush.” Nat’l Rural Telecomm.

   Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 526 (C.D. Cal. 2004). Accordingly, the relevant

   inquiry is “whether the recovery falls within that range of reasonableness, [and] not

   whether it is the most favorable possible result of litigation.” Lazy Oil Co., 95 F. Supp. 2d

   at 338.

             In the present case, this Settlement allows for the Settlement Class to receive

   essentially a refund equal to 55% of the payment they made over and above the discounted

   amount set forth on their Hospital Bill in order to satisfy the Hospital Lien filed by HLS.

   By making the settlement payments commensurate with the amount actually paid, class




                                                  16
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 17 of 25 PageID 506




   members are provided a fair and equitable distribution of their Settlement Payment.

   Because the Hospital Bills were “discounted,” there is an argument that the hospital had

   the right to collect the higher amount. The legal significance of the absence of any specific

   enumerated basis for revoking the discounts in the Hospital Bills and/or the alleged

   untimely filing of the liens also were factors that were difficult to gauge in terms of

   increasing the likelihood of one party or the other prevailing at trial.

           In addition, the Settlement also provides injunctive relief as Defendant agrees that

   it will not file any future Florida hospital liens in which the hospital lien amount exceeds

   the amount of the patient’s last hospital bill (including any applicable discounts) as of the

   date of the lien filing.

           Rule 23(e)(2)(c) provides four additional considerations that must be taken into

   account when determining whether the relief being provided under the Settlement is

   adequate: (i) the costs, risks, and delay of trial and appeal; (ii) the effectiveness of any

   proposed method of distributing relief to the class, including the method of processing

   class-member claims; (iii) the terms of any proposed award of attorney's fees, including

   timing of payment; and (iv) any agreement required to be identified under Rule 23(e)(3).

   Each factor supports approval.

                              i.   The Costs, Risks, and Delay of Trial and Appeal

           In the present case, class certification would still have to be decided, which could

   result in an appeal of the certification decision to the Eleventh Circuit. Thereafter, trial

   would ensue and upon final judgment a second appeal could result. Realistically, no

   judgment would be final in this case in less than three years and could be as long as five




                                                 17
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 18 of 25 PageID 507




   years considering the likelihood of multiple appeals. As a result, this settlement is greatly

   beneficial to the class as it circumvents such long delays.

           When it comes to risk, this settlement also provides substantial benefits to Plaintiff

   and the class. Of course, as set forth extensively in Defendant’s pending Motion to Dismiss

   the Amended Complaint, there is a sizeable risk as to whether Plaintiff will be able to state

   viable statutory or common law claims against Defendant with respect to its hospital lien

   filings. While Plaintiff is confident in this regard, Defendant is equally confident in its legal

   position and defenses to Plaintiff’s claims. Defendant’s Motion to Dismiss also raises

   multiple legal challenges to Plaintiff’s putative class allegations, which would be asserted

   in opposing class certification if this case were to potentially proceed past the pleadings

   stage. This Settlement eliminates these risks as no Settlement Class Member will have to

   prove the alleged illegality of Defendant’s hospital liens or risk a potential denial of class

   certification in this case.

           When this fact is taken into consideration, the proposed Settlement provides

   substantial benefits in comparison to any litigation alternative. This factor therefore weighs

   heavily in favor of this Court’s final approval.

                   ii.     The effectiveness of any proposed method of distributing relief
                           to the class, including the method of processing class-member
                           claims

           As stated above, the process of distributing relief to the Settlement Class is a

   straightforward and simple process.        First, Settlement Class Members have already

   received a mail notice advising of the Settlement and providing a thorough explanation of

   the terms of the parties’ Settlement Agreement. Importantly, no claim forms will need be




                                                  18
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 19 of 25 PageID 508




   filed and each Settlement Class Member’s pro rata Settlement Payment will be

   automatically calculated and sent to their last known mailing address. Subject to the

   Court’s approval, given the limited number of Settlement Class Members, Defendant will

   directly disperse the Settlement Payment to each of these members upon final approval.

   Class actions do not get any simpler than this.

                  iii.    The terms of any proposed award of attorney's fees, including
                          timing of payment

          To encourage private action and enforcement, the FDCPA, FCCPA and FDUTPA

   all include an award of attorneys' fees to a successful consumer-plaintiff. See 15 U.S.C. §

   1692k(a); see also Graziano v. Harrison, 950 F.2d 107, 113 (3d Cir. 1991) (“Given the

   structure of [the FDCPA], attorney's fees should not be construed as a special or

   discretionary remedy; rather, the Act mandates an award of attorney's fees as a means of

   fulfilling Congress's intent that the Act should be enforced by debtors acting as private

   attorneys general.”); Tolentino v. Friedman, 46 F.3d 645, 651 (7th Cir. 1995) (“The

   [FDCPA's] statutory language makes an award of fees mandatory.”); Camacho v.

   Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008) (“The FDCPA's statutory language

   makes an award of fees mandatory.”). By its inclusion of a mandatory fee-shifting

   provision in the FDCPA, Congress has indicated that society has a significant stake in

   assisting consumers who may not otherwise have the means to pursue these cases, and in

   rewarding attorneys who pursue these actions.

          “In order to encourage able counsel to undertake FDCPA cases, as Congress

   intended, it is necessary that counsel be awarded fees commensurate with those which they

   could obtain by taking other types of cases.” Tolentino, 46 F.3d at 653. That




                                               19
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 20 of 25 PageID 509




   “commensurate” fee is best measured by “what that attorney could earn from paying

   clients” at a “standard hourly rate.” Id. Paying counsel less “is inconsistent with the

   Congressional desire to enforce the FDCPA through private actions, and therefore

   misapplies the law.” Id. As the Northern District of Ohio opined:

          Second, one of the fundamental principles of class action litigation is that it
          provides an incentive to pursue recovery for tortious conduct that would
          otherwise go unchecked because the individual harm to a potential plaintiff
          is too small to justify the cost of litigation. Collective action is the best, and,
          in many cases, the only feasible, way to redress the harm on an individual
          basis and discourage similar conduct in the future.

   Lonardo v. Travelers Indem. Co., 706 F. Supp. 2d 766, 791 (N.D. Ohio 2010).

          Here, Class Counsel expended considerable time and effort on this matter. Class

   Counsel negotiated attorney’s fees and litigation costs not to exceed a maximum of

   $35,741.81. As set forth in Plaintiff’s Motion for Approval of Attorney Fees, Class

   Counsel’s lodestar is actually higher than the amount of attorney fees and costs negotiated

   under this settlement. [D.E. 44, pp. 4-5]. As a result, this Court should find that this factor

   also supports final approval.

                  iv.     Any agreement required to be identified under Rule 23(e)(3)

          Rule 23(e)(3) reads:

                  (3) Identifying Agreements. The parties seeking approval must file a
                      statement identifying any agreement made in connection with the
                      proposal.

          It is widely understood that this section of Rule 23 seeks disclosure of any and all

   side agreements that may not be set forth clearly in the settlement agreement. For example,

   payments made to objectors is the type of agreements that must be disclosed under this

   newly-added section of Rule 23. Here, the parties have, through hard-fought negotiations,




                                                  20
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 21 of 25 PageID 510




   included all details within the Settlement Agreement and supporting documents and there

   are no side agreements to disclose in this case.

                    2.     THE PROPOSAL TREATS CLASS MEMBERS EQUITABLY
                           RELATIVE TO ONE ANOTHER

             The final fairness factor to be considered under amended Rule 23(e)(2) asks

   whether the proposed settlement treats class members equitably relative to one another.

   Here, while the actual amounts received by each class member will differ, each Settlement

   Class Member will actually receive the same proportionate settlement payment, based on

   how much each individual paid in excess of their applicable hospital bill. Moreover, the

   proposed Settlement does not provide for undue preferential treatment to the named

   Plaintiff.

             After receiving her refund equal to 55% of the amount of her alleged overpayment

   under this Settlement, Defendant has also agreed to pay Plaintiff Harvey an additional

   $1,500.      On October 2, 2020, the parties submitted a separate brief addressing the

   appropriateness of this additional payment to Ms. Harvey. [D.E. 45]. Although the

   Settlement Agreement references this payment as a “service award,” this payment is also

   justified as statutory damages available to class representatives under the FCCPA and

   FDCPA could reach $2,000. See Agan v.Katzman & Korr, P.A., 222 F.R.D. 692, 701 (S.D.

   Fla. 2004). For the reasons stated by Plaintiff in that additional filing and because

   Defendant does not oppose the payment, the additional payment to Plaintiff Harvey should

   be approved as not rendering the entire settlement unfair or unreasonable.




                                                21
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 22 of 25 PageID 511




          And, because there is no distinction between the benefits being provided to the

   Settlement Class Members, this final factor also weighs in favor of this Court finding the

   settlement is fair, adequate and reasonable.

          3.      REACTION OF THE CLASS TO THE SETTLEMENT

          The only additional factor for the Court to consider before granting final approval

   is the reaction of the Settlement Class to the proposed Settlement. Where “a low number

   of objections suggests that the settlement is reasonable, while a high number of objections

   would provide a basis for finding that the settlement was unreasonable.” Saccoccio v. JP

   Morgan Chase Bank, N.A., 297 F.R.D. 683, 694 (S.D. Fla. 2014); see also Lipuma v. Am.

   Express Co., 406 F. Supp. 2d 1298, 1324 (S.D. Fla. 2005). “That the overwhelming

   majority of class members have elected to remain in the Settlement Class, without

   objection, constitutes the ‘reaction of the class,’ as a whole, and demonstrates that the

   Settlement is ‘fair, reasonable, and adequate.’” In re Cardizem CD Antitrust Litig., 218

   F.R.D. 508, 527 (E.D. Mich. 2003).

          The Parties implemented the Notice Program set forth in the Settlement Agreement

   and Defendant issued timely mail notice to the last known addresses of all 43 Settlement

   Class Members on September 10, 2020 in accordance with the Court’s Preliminary

   Approval Order. See D.E. 41, p. 3. The opt-out or exclusion deadline was October 30,

   2020. Id. at p.4. As of that date, no class member elected to opt-out of or exclude

   themselves from the Settlement.

          The Court’s Preliminary Approval Order also provided that any objections were to

   be filed with the Court on or before October 30, 2020. According to this Court’s docket,




                                                  22
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 23 of 25 PageID 512




   no objections have been filed. Additionally, Class Counsel has not received any late opt-

   outs or other objections to this Settlement from any settlement class members. See

   Declaration of Brian W. Warwick, attached hereto as Exhibit 1. Therefore, this factor

   supports also final approval of the Settlement.

   V.     CONCLUSION

          For the reasons set forth above, Plaintiff requests that this Court enter an Order: (1)

   finally certifying the Settlement Class pursuant to Rule 23(a) and (b)(3); (2) finally

   approving the Settlement as fair, adequate, and reasonable; (3) releasing the claims of the

   Settlement Class pursuant to the release language in the Settlement Agreement; (4)

   approving the Settlement Payment to Plaintiff Harvey; (5) appointing the undersigned

   Plaintiff’s counsel as Class Counsel; (6) approving the negotiated award of Attorneys’ Fees

   and Litigation Costs of $35,741.81 to Class Counsel; and (7) dismissing this action with

   prejudice.




                                                23
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 24 of 25 PageID 513




         Respectfully submitted this 13th day of November, 2020.

                                      VARNELL & WARWICK, P.A.

                              By:     /s/ Brian W. Warwick
                                      Brian W. Warwick
                                      Florida Bar No.: 0605573
                                      Janet R. Varnell
                                      Florida Bar No.: 0071072
                                      1101 E. Cumberland Avenue
                                      Suite 201H, #105
                                      Tampa, FL 33602
                                      Telephone: (325) 753-8600
                                      Facsimile: (352) 504-3301
                                      bwarwick@varnellandwarwick.com
                                      jvarnell@varnellandwarwick.com
                                      awallace@varnellandwarwick.com

                                     Kristopher M. Nowicki, Esq.
                                     knowicki@nooneyandroberts.com
                                     THE LAW OFFICE OF NOONEY & ROBERTS
                                     1680 Emerson Street
                                     Jacksonville, Florida 32207
                                     Telephone: (904) 309-8613

                                      Attorneys for Plaintiff




                                            24
Case 3:19-cv-00640-TJC-JRK Document 50 Filed 11/13/20 Page 25 of 25 PageID 514




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 13th day of November, 2020, I electronically

   filed the foregoing with the Clerk of the Court using the CM/ECF system, which will send

   a notice of electronic filing to the following:

   Alan D. Lash
   Florida Bar No. 510904
   alash@lashgoldberg.com
   Michael L. Ehren
   Florida Bar No.: 0043768
   mehren@lashgoldberg.com
   Lash & Goldberg LLP
   Suite 1200, Miami Tower
   100 Southeast Second Street
   Miami, Florida 33131-2100
   Tel: (305) 347-4040
   Fax: (305) 347-4050
   Attorneys for Defendant



                                                     /s/ Brian W. Warwick
                                                         Brian W. Warwick




                                                 25
